Citation Nr: 1412263	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  12-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to November 1969.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that granted service connection for bilateral hearing loss.  The rating decision assigned a noncompensable evaluation.  This case is also before the Board on appeal from a January 2013 rating decision that denied service connection for tinnitus. 


FINDINGS OF FACT

1.  The competent medical, or competent and credible lay, evidence of record demonstrates that the Veteran's tinnitus is related to active duty.

2.  At no time during the period under consideration is the Veteran's hearing acuity shown to have been worse than Level III hearing in the Veteran's right ear or worse than Level III in the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  A compensable rating for bilateral hearing loss is not warranted for any period of the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

With respect to the tinnitus claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed . 

With respect to the hearing loss claim, the Court of Appeals for Veterans Claims has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, VA's duty to notify as to the claim for an increased initial rating has been satisfied.

VA has obtained the Veteran's service treatment records as well as pertinent post-service records, including records from private audiologists he provided.  VA has arranged for audiological examinations in 2011, 2012 and 2013.  Taken together, these examinations are adequate for rating purposes; the examiners recorded all necessary findings, expressed familiarity with the record, and offered well-supported opinions reflecting consideration of the full history of the disorders.  While the Veteran testified that he did not believe that the 2013 examination report accurately reflected the current severity of his hearing loss disability, he did indicate that the 2012 examination report was adequate in that it most accurately reflected his current hearing loss disability.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist the Veteran is met.


Tinnitus

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b) .

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus. 

The Veteran's DD214 supports his contention that he served in the engine room of a submarine.  His assertion of exposure to acoustic trauma during this service is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2002).  The Board finds that the Veteran was exposed to acoustic trauma in service.

During an October 2013 videoconference hearing before the undersigned Acting Veterans Law Judge, the Veteran stated that his tinnitus began during service and had continued ever since.  He denied stating during a January 2013 VA examination that he first noticed tinnitus about 15-20 years earlier, explaining that he reported that his symptoms had increased over that time.  

The Veteran is competent to testify that his observable symptoms began during service and have continued to the present.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board finds him to be credible in this regard.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Thus, in this case, the Board finds that the Veteran's testimony is competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time. 

The Board acknowledges that the January 2013 VA examination report provides that, by history, the Veteran's tinnitus was less likely (less than 50/50 percent probability) caused by or a result of military noise exposure.  However, the Board finds that this opinion does not outweigh the Veteran's credible testimony.  Significantly, the examiner based this negative opinion on an understanding that the Veteran's tinnitus began 15-20 earlier.  The examiner failed to take into account the Veteran's lay assertions of continuous post-service symptoms.  As noted above, the Veteran has provided credible testimony that he has had tinnitus since active duty.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Because of the incorrect history relied on by the examiner, the Board finds that her medical opinion has no probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  

In light of the foregoing credible lay evidence that the Veteran incurred tinnitus during active duty, the Board finds that service connection for tinnitus is warranted. 

Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  .

Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt regarding the degree of disability is to be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed in detail below, the Board concludes that staged ratings are not warranted.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables in 38 C.F.R. § 4.85.  Puretone threshold averages and speech discrimination scores are compared to Tables VI to derive the respective Levels of hearing acuity.  Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).  Table VII identifies the ratings to be assigned for the various combinations of left and right ear hearing acuity.

One exceptional pattern of hearing impairment occurs (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more; another (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  [Here, audiometry does not reflect an exceptional pattern of hearing impairment.]

The Veteran filed his claim in March 2011 (and the period for consideration begins at the time he filed his original claim). On the authorized audiological evaluation in May 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
75
100
LEFT
15
10
40
80
95

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 88 percent in the left ear.

Under 38 C.F.R. § 4.85, Table VI the right ear puretone threshold average and speech discrimination score shown warrant a numeric designation of Level I (hearing acuity).  The left ear puretone threshold average and speech discrimination score warrant a designation of Level II.  Applying these numeric designations to Table VII, a 0 percent rating under Code 6100 is warranted.  Therefore, a compensable rating is not warranted based on the March 2011 examination.

On the authorized audiological evaluation in July 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
40
85
105
LEFT
20
15
55
85
90

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 in the left ear.

Under Table VI these findings establish that the right ear had Level III hearing acuity and the left ear had Level III hearing acuity.  Under Table VII, such Levels of hearing acuity warrant a 0 percent rating under Code 6100.  Therefore, a compensable rating is not warranted based on the July 2012 examination.

On the authorized audiological evaluation in January 2013 pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
85
110
LEFT
25
20
55
85
90

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

Under Table VI the right ear findings warrant a designation of Level II hearing.  The left ear findings warrant a designation of Level IIV.  Under Table VII, these findings warrant a 0 percent rating under Code 6100.  Therefore, a compensable rating is not warranted based on the January 2013 examination.

The Board has also considered private audiological reports presented by the Veteran.  Although two such reports were developed many years before the Veteran initiated his claim, one report is dated in October 2010 during this appeal.  None of the reports meet the standards required for hearing examinations under 38 C.F.R. § 3.385.  [The Veteran was advised of that fact during his hearing and the record was held open to afford him time to clarify whether these private audiometric reports met VA standards.  He did not provide any further information.]  Regardless, none of the private audiology reports, including the report dated in October 2010 reflect average pure tone thresholds worse than the thresholds identified in the 2012 VA examination.  

In summary, while the record appears to show some increase in severity in both ears during the 2012 examination, at no time during the period under consideration is the bilateral hearing loss shown to have reached a severity warranting a compensable rating.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  The Court also noted that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Here, the Veteran's wife submitted a statement that he has difficulty hearing people.  The Veteran reported during his 2011 examination that he does not hear a lot of things that he should and that he had trouble hearing in situations with background noise.  The 2012 examiner found that the Veteran's hearing loss did not affect his conditions of daily life, to include his ability to work.   Accepting the Veteran's reports of functional impairment at face value, the Board observes that such impairment is encompassed by the criteria for the rating assigned; therefore, the functional impairment does not provide a separate basis for the award of a compensable rating.  Regarding entitlement to a "staged" increased rating, the Board finds no period of time under consideration when the criteria for a compensable rating were met, and concludes that a staged increased rating is not warranted.

Where the schedular criteria are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Here, the Veteran's reported symptoms (difficulty hearing, especially when there is background noise), as well as the noted possible impact on his employment are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The record also does not show that the bilateral hearing loss has required hospitalization or caused marked interference with employment.


ORDER

Service connection for tinnitus is granted.

A compensable rating for bilateral hearing loss is denied.




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


